Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Applicant’s arguments regarding the prior art rejection of claim 33 being a new ground of rejection is persuasive, the finality of the previous Office Action is withdrawn. The Office Action of 5/4/2021 is treated as a Non-Final Office Action. 

Drawings
The replacement drawings received on 9/3/2021 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakx (US 5,639,137).
Regarding claim 18, Bakx discloses a blank (shown in Fig. 1) for forming an article carrier, the blank comprising a main panel (panel 18) which comprises at least one article retention structure having an aperture (A1-A4) defined in the main panel, the main panel comprising a single panel in a direction of thickness and being the only panel with an aperture through which an upper portion of the article is 
Regarding claim 19, Bakx discloses the array has a second integer number of columns Z, and wherein the main panel has a maximum width equal to or less than Z x Dl when the main panel is applied to articles (See panel 18 in Fig. 1 which has a 2x2 array of apertures for holding articles therein).
Regarding claim 2, Bakx discloses the paperboard substrate is formed from foldable sheet material of paperboard (column 2, lines 35-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klygis (US 4,465,180) in view of Poupitch (US 3,601,253) and Hawes et al. (US 7,144,635).
Regarding claims 1, 3-6 and 14, Klygis discloses an article carrier (See Fig. 1-4) comprising a main panel (panel 20) which comprises at least two article retention structures having an aperture (at 26 in Fig. 4) formed through the main panel, and further comprising one or more tabs (28) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel (See Fig. 1) so as to bear against an article placed in the aperture (as shown in Fig. 1), wherein the main panel is so dimensioned as to have a maximum length less than product of a maximum diameter Dl of articles (12) that the article carrier is configured to receive in the aperture in the main panel and a first integer number of rows Y of an array in which the at least two article retention structures are arranged (See Fig. 2). Klygis discloses the claimed invention except for the main panel comprising a paperboard substrate and at least one polymeric layer.
However, Poupitch teaches an article carrier (See Fig. 2 and 9) comprising a main panel (panel formed from 30/40 shown in Figs. 3-5) which comprises at least one article retention structure having an aperture (at 32) defined in the main panel, the blank further comprising one or more tabs (34) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main 
Regarding the polymeric material, Hawes teaches it is well known in the art to laminate a paperboard substrate with n-axially oriented film such as extruded metallocene-catalyzed polyethylene layer for the purpose of increasing the tear resistance of the substrate (See C2:L62-C3:L8 and C4:L45-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic film layer of Klygis-Poupitch to be formed from an extruded metallocene-catalyzed polyethylene material as taught by Hawes in order to improve the tear resistance of the blank.
Regarding claim 7, Klygis discloses the main panel is defined by a perimeter to which no other part of the carrier is connected (See Figs. 1 and 4)

Regarding claim 11, Klygis-Poupitch-Hawes discloses the main panel has opposite surfaces having different characteristics to the other surface (based on their different materials).
Regarding claim 15, Klygis discloses the main panel comprises a handle structure (at 48).
Regarding claim 16, Klygis discloses the handle structure comprises at least one handle aperture formed in the main panel at location spaced from the aperture (See Fig. 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klygis (US 4,465,180) in view of Poupitch (US 3,601,253) as applied to claim 18, in view of Berry et al. (US 4,139,094). As described above, Klygis discloses the claimed invention except for the main panel being defined by a perimeter including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges. However, Berry teaches it is well known in the art for a container carrier main panel (at 14 in Fig. 2) to be defined by a perimeter (at 20/18 in Fig. 2) including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges (sinusoidal peripheral wall – as described in the abstract and shown in Fig. 2) for the purpose of corresponding to the shape of the upper portion of the containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the perimeter of the main panel of Klygis to include convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges as taught by Berry in order to more securely hold the articles in place. Furthermore, a change in form or .  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klygis (US 4,465,180) in view of Poupitch (US 3,601,253) and Hawes et al. (US 7,144,635) as applied to claim 11 above, and further in view of Auffret et al. (US 5,718,330). As described above, Klygis-Poupitch-Hawes discloses the claimed invention except for the express disclosure of one of the opposite surfaces has a surface treatment to provide good printability. However, Auffret teaches a receptacle carrier being formed from a polypropylene material for the purpose of easy printability (column 5, lines 24-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least the polymer layer of Klygis-Poupitch-Hawes to include the material as taught by Auffret in order to facilitate printing thereon.
Regarding claim 13, Klygis-Poupitch-Hawes-Auffret discloses the polymeric layer is provided on the other surface (top surface) of the main panel.

Claims 18, 19 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Klygis (US 4,465,180) in view of Poupitch (US 3,601,253).
Regarding claim 18, Klygis discloses a blank (shown in Fig. 4) for forming an article carrier (shown in Fig. 1), the blank comprising a main panel (20) which comprises at least one article retention structure having an aperture (at 26 in Fig. 4) defined in the main panel, the main panel comprising a single panel in a direction of thickness and being the only panel with an aperture through which an upper portion of the article is received, the main panel further comprising one or more tabs (at 28) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in 
However, Poupitch teaches an article carrier (See Fig. 2 and 9) comprising a main panel (panel formed from 30/40 shown in Figs. 3-5) which comprises at least one article retention structure having an aperture (at 32) defined in the main panel, the blank further comprising one or more tabs (34) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in the aperture so as to bear against the article (See Fig. 9), wherein the main panel comprises a paperboard substrate (cardboard 30) laminated with an elastic film layer (40) for the purpose of encapsulating the upper portion of the article to provide a protective cover for the top surface and sidewall of the article cap (column 3, lines 38-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main panel of Klygis to be formed from the materials as taught by Poupitch in order to better protect the upper portion of the article from damage.
Regarding claim 19, Klygis discloses the array has a second integer number of columns Z, and wherein the main panel has a maximum width equal to or less than Z x Dl when the main panel is applied to articles (See Fig. 1).
Regarding claim 2, Klygis-Poupitch discloses the paperboard substrate is formed from foldable sheet material of paperboard.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Klygis (US 4,465,180) in view of Poupitch (US 3,601,253) and de Larosiere (US 4,518,081).
Klygis discloses a blank (See Fig. 4) for forming an article carrier (shown in Fig. 1), the blank comprising a main panel (20) comprising at least one article retention structure having an aperture (at 26 in Fig. 4) defined in the main panel, wherein the main panel further comprises one or more tabs (at 28) formed about a periphery of the aperture in each main panel, the one or more tabs being connected to each main panel such that the one or more tabs yield out of the plane of each main panel when each main panel is applied to at least one article such that the at least one article is received in the aperture so as to be supported by the one or more tabs (See Fig. 1), wherein each main panel is arranged to be applied to articles having a maximum diameter Dl in an array having a first integer number of rows Y, wherein each main panel has a first length substantially equal to Y x D1 in a first configuration and wherein each main panel has a second length that is less than the first length in an article-carrying configuration in which each main panel is applied to one or more articles (as shown in Fig. 2). Klygis discloses the claimed invention except for the specific material of the main panel and the additional panels.
Regarding the material of the main panel, Poupitch teaches an article carrier (See Fig. 2 and 9) comprising a main panel (panel formed from 30/40 shown in Figs. 3-5) which comprises at least one article retention structure having an aperture (at 32) defined in the main panel, the blank further comprising one or more tabs (34) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in the aperture so as to bear against the article (See Fig. 9), wherein the main panel comprises a paperboard substrate (cardboard 30) laminated with an elastic film layer (40) for the purpose of encapsulating the upper portion of the article to provide a protective cover for the top surface and sidewall of the article cap (column 3, lines 38-46). Therefore, it would have been 
Regarding the additional panels, de Larosiere teaches a blank (See Fig. 1) comprising a main panel (at 10a in Fig. 1) and an additional panel (at 10b in Fig. 1) connected to each other by a frangible connection (at 15), wherein each main panel has a first and second panel (See two panels below line 21), such that the four panels are separable from each other when applied substantially simultaneously to a plurality of containers, for the purpose of allowing the consumer to select the desired number of containers (column 2, lines 30-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank of Klygis-Poupitch with an additional panel and first/second panels detachably connected thereto as taught by de Larosiere in order to allow the consumer to select the desired number of articles.
Furthermore, de Larosiere teaches a distance between a notional center of the first aperture and a notional center of the second aperture is substantially equal to a distance between the notional center of the first aperture and a notional center of the third aperture (as shown in Fig. 1).

Claims 1, 3-6, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 5,639,137) in view of Poupitch (US 3,601,253) and Hawes et al. (US 7,144,635).
Regarding claims 1, 3-6 and 14, Bakx discloses an article carrier (See Fig. 2) comprising a main panel (panel 18) which comprises at least two article retention structures having an aperture (A1-A4) formed through the main panel, and further comprising one or more tabs (tabs t) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel (See tabs t in Fig. 2) so as to bear against an article placed in the aperture (as shown in Fig. 2), wherein the main panel comprises a paperboard 
However, Poupitch teaches an article carrier (See Fig. 2 and 9) comprising a main panel (panel formed from 30/40 shown in Figs. 3-5) which comprises at least one article retention structure having an aperture (at 32) defined in the main panel, the blank further comprising one or more tabs (34) formed about a periphery of the aperture in the main panel, the one or more tabs being connected to the main panel such that the tabs yield out of the plane of the main panel when an article is received in the aperture so as to bear against the article (See Fig. 9), wherein the main panel comprises a paperboard substrate (cardboard 30) laminated with an elastic film layer (40) for the purpose of encapsulating the upper portion of the article to provide a protective cover for the top surface and sidewall of the article cap (column 3, lines 38-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main panel of Bakx with an elastic film layer as taught by Poupitch in order to better protect the upper portion of the article from damage. [The limitation “having an aperture formed through the main panel” is relatively broad and can encompass an aperture that is only defined in one layer of the main panel, such as that taught by Poupitch. The claim does not define that the aperture extends entirely through the main panel, from one side to the other. Therefore, since the main panel (panel formed from layers 30 and 40 taught in Figs. 3-5 of Poupitch) has an aperture (at 32 in Fig. 2) formed through a portion (30) of the main panel, it meets the claim limitation.]

Regarding claim 10, Bakx discloses the array has a second integer number of columns Z, and wherein the main panel has a maximum width equal to or less than Z x D1 when the main panel is applied to articles (See panel 18 in Fig. 1 which has a 2x2 array of apertures for holding articles therein).
Regarding claim 11, Bakx-Poupitch-Hawes discloses the main panel has opposite surfaces having different characteristics to the other surface (based on their different materials).
Regarding claim 15, Bakx discloses the main panel comprises a handle structure (H in Fig. 1).
Regarding claim 16, Bakx discloses the handle structure comprises at least one handle aperture formed in the main panel at location spaced from the aperture (See Fig. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 5,639,137) as applied to claim 18 above, in view of Berry et al. (US 4,139,094). As described above, Bakx discloses the claimed invention except for the main panel being defined by a perimeter including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely curved edges. However, Berry teaches it is well known in the art for a container carrier main panel (at 14 in Fig. 2) to be defined by a perimeter (at 20/18 in Fig. 2) including convexly curved edges and concavely curved edges wherein the radius of curvature of the convexly curved edges is substantially equal to the radius of curvature of the concavely .  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 5,639,137) in view of Poupitch (US 3,601,253) and Hawes et al. (US 7,144,635) as applied to claim 11 above, and further in view of Auffret et al. (US 5,718,330). As described above, Bakx-Poupitch-Hawes discloses the claimed invention except for the express disclosure of one of the opposite surfaces has a surface treatment to provide good printability. However, Auffret teaches a receptacle carrier being formed from a polypropylene material for the purpose of easy printability (column 5, lines 24-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least the polymer layer of Bakx-Poupitch-Hawes to include the material as taught by Auffret in order to facilitate printing thereon.
Regarding claim 13, Bakx-Poupitch-Hawes-Auffret discloses the polymeric layer is provided on the other surface (top surface) of the main panel.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 5,639,137) in view of de Larosiere (US 4,518,081).

However, de Larosiere teaches a blank (See Fig. 1) comprising a main panel (at 10a in Fig. 1) and an additional panel (at 10b in Fig. 1) connected to each other by a frangible connection (at 15), wherein each main panel has a first and second panel (See two panels below line 21), such that the four panels are separable from each other when applied substantially simultaneously to a plurality of containers, for the purpose of allowing the consumer to select the desired number of containers (column 2, lines 30-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blank of Bakx with an additional panel and first/second panels detachably connected thereto as taught by de Larosiere in order to allow the consumer to select the desired number of articles.


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735